

116 HR 4134 IH: Sustainable Agri­cul­ture Research Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4134IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Neguse (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to provide
			 for an additional goal of the Agriculture Advanced Research and
			 Development Authority (AGARDA) to enhance the role of agriculture in
			 innovative sustainability solutions.
	
 1.Short titleThis Act may be cited as the Sustainable Agri­cul­ture Research Act. 2.Additional goal of AGARDA to enhance role of agriculture in innovative sustainability solutions Section 1473H(b)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319k(b)(2)) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)by redesignating subparagraph (D) as subparagraph (E); and
 (3)by inserting after subparagraph (C) the following:  (D)to enhance the role of agriculture in innovative voluntary resilience solutions in the United States through the development of agricultural technologies that address—
 (i)the impact of extreme weather on crop production; (ii)the expansion of the potential for long-term carbon storage through agriculture;
 (iii)increased economic and practical feasibility for renewable and sustainable energy on farms and in the agriculture industry; and
 (iv)increased adoption of voluntary conservation practices that sequester carbon and build on-farm climate resilience; and.
			